Citation Nr: 0706606	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for Raynaud's 
phenomenon.

2.  Entitlement to service connection for osteoarthritis of 
the hands and fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for Raynaud's 
phenomenon and osteoarthritis of the hands and fingers.

In December 2006, the veteran's representative filed a motion 
to advance this case on the docket, based on the veteran's 
age.  In February 2007, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

As set forth in more detail below, a remand is required with 
respect to the claim of service connection for osteoarthritis 
of the hands and fingers.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

Raynaud's phenomenon was not shown during active service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current Raynaud's phenomenon is 
not causally related to his active service or any incident 
therein.


CONCLUSION OF LAW

Raynaud's phenomenon was not incurred in active service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a July 2003 letter issued prior to the 
rating decision on appeal, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit or identify any 
additional medical reports he felt would support his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The Board notes that the record on appeal contains an October 
1990 decision from an Administrative Law Judge at the Social 
Security Administration (SSA) indicating that the veteran was 
awarded disability benefits due to degenerative joint disease 
of the hands, effective in November 1989.  While medical 
records from SSA are not included in the record on appeal, 
neither the veteran nor his representative has indicated that 
such records are relevant to the claim of service connection 
for Raynaud's phenomenon.  There is no indication that such 
records would contain medical evidence of a diagnosis of 
Raynaud's phenomenon or of a nexus between Raynaud's 
phenomenon and the veteran's military service.  Therefore, 
the Board finds that a remand for SSA records is unnecessary.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) (holding 
that VA is not obligated to obtain records which are not 
pertinent to the issue on appeal).  

The veteran has also been afforded VA medical examinations in 
connection with his claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The Board finds that the reports of these examinations 
provide the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records show that, in October 
1954, he was treated for contact with GI (government issue or 
general issue) soap.  His lesions were incised and drained 
and the veteran was treated with Vaseline dressing.  

The remaining service medical records are negative for 
pertinent complaints or abnormalities.  At his October 1955 
military separation medical examination, the veteran's upper 
extremities, musculoskeletal and vascular systems were 
normal.

In May 2003, the veteran submitted a claim of service 
connection for Raynaud's phenomenon, which he indicated was a 
circulatory condition of his hands.  He indicated that he had 
been treated for a skin condition of the hands during service 
and felt that his Raynaud's phenomenon was a continuation of 
the in-service skin condition.  He also indicated that he had 
had symptoms of coldness in his hands since service.  

In support of his claim, the veteran submitted an October 
1990 decision from an Administrative Law Judge at the SSA 
awarding him disability benefits due to degenerative joint 
disease of the hands, effective in November 1989.  The 
decision noted that the veteran's relevant work history was 
as a carpenter and that osteoarthritis and carpal tunnel 
syndrome prevented him from engaging in the repetitive use of 
the upper extremities necessary in the field of carpentry.  
This decision makes no reference to Raynaud's phenomenon.  

In a September 1992 letter, a private physician from the Mayo 
Clinic noted that the veteran had been evaluated from July to 
August 1992, with a chief complaint of Raynaud's phenomenon 
of three to four year's duration, which had been 
progressively worsening.  

In a September 1993 letter, a private physician at the Mayo 
Clinic noted that he had evaluated the veteran because of a 
significant progression of his Raynaud's phenomenon symptoms 
over the past year.  The diagnoses included primary Raynaud's 
disease, probably secondary to arterial occlusive disease.  

More recent private clinical records include a March 2003 
clinical record showing that the veteran continued to receive 
treatment for microvascular hand disease.  

VA clinical records show that the veteran was seen in May 
2003 for a medical evaluation.  He reported a history of 
coronary artery disease, status post angioplasty with stent 
placement, as well as Raynaud's phenomenon for several years.  
The veteran also complained of arthralgias in the hands, as 
well as stiffness and swelling of the hands in the cold air.  
The impressions included history of Raynaud's phenomenon and 
arthralgias in the hands with probable osteoarthritis.  X-ray 
studies of the hands performed later that day showed 
osteoarthritis of the hands and fingers.  

The veteran was afforded a medical examination in September 
2003.  He reported that he had served in Japan during service 
and recalled cold conditions there; however, he denied 
sustaining any frostbite injuries.  However, the veteran 
indicated that during his winter training, he noticed that 
his hands seemed much colder than other people's hands.  The 
veteran indicated that in 1954, he was treated in the 
infirmary for blisters on his hands with salve and gauze.  
With respect to current symptoms, the veteran indicated that 
during a characteristic attack of Raynaud's phenomenon, his 
hands turned white and his fingers became cramped and quite 
stiff.  He indicated that his symptoms became worse in cold 
environments.  After examining the veteran and reviewing his 
claims folder, the examiner diagnosed Raynaud's phenomenon.  
The examiner noted that the veteran had been treated in 
October 1954 for contact due to GI soap, but indicated that 
there was no correlation to Raynaud's phenomenon.

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as Raynaud's 
disease, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

The veteran claims that his current Raynaud's phenomenon had 
its inception in service, as evidenced by treatment for a 
skin condition of the hands in October 1954.  He has further 
indicated that he has experienced hand symptoms since 
service.  

As set forth above, the veteran's service-medical records 
confirm that he was treated for contact with GI soap in 
October 1954.  The remaining service medical records, 
however, are entirely negative for any indication of 
additional treatment and they are entirely negative for 
diagnoses of Raynaud's phenomenon.  At his October 1955 
military separation medical examination, the veteran's upper 
extremities and vascular system were normal.

The Board further notes that the evidence of record is 
negative for a diagnosis of Raynaud's phenomenon for many 
years after service separation.  The first notation of 
Raynaud's phenomenon of record is in September 1992, 
approximately thirty-seven years after service separation.  
At that time, the examiner noted that the veteran's Raynaud's 
phenomenon had been present for the past three to four years.  

The Board has considered the statements of the veteran to the 
effect that he has experienced continuous symptoms which he 
believes are indicative of Raynaud's phenomenon since 
service.  38 C.F.R. § 3.303(b).  The absence of medical 
evidence corroborating his recollections, however, weighs 
against the claim.  In Savage v. Gober, 10 Vet. App. 488 
(1997), it was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

In other words, the absence of medical evidence of complaints 
or diagnoses of Raynaud's phenomenon in service, in the year 
after service separation, and for many years thereafter, 
constitutes negative evidence tending to disprove the claim 
that the veteran developed the condition in service or within 
the first post-service year.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).

Based on the foregoing, the Board concludes that the most 
probative evidence shows that Raynaud's phenomenon was not 
present in service, within the first post-service year, or 
for many years thereafter.

Although the record shows that Raynaud's phenomenon was not 
diagnosed during service, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In this case, however, the medical evidence of record 
indicates that the veteran's current Raynaud's syndrome is 
not related to service.  For example, records from the Mayo 
clinic indicate that the veteran's Raynaud's disease is 
probably secondary to his arterial occlusive disease.  
Similarly, in September 2003, the veteran was examined by a 
VA physician who concluded that there was no correlation 
between the veteran's current Raynaud's phenomenon and his 
treatment for lesions on his hands during service.

The Board has also considered the veteran's assertions that 
his current Raynaud's phenomenon was incurred in service, as 
evidenced by the fact that he was treated for lesions of the 
hands and experienced coldness of the hands since service.  
However, because the record does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to diagnosis or causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that Raynaud's phenomenon was not 
present in service or for many years thereafter, and the most 
probative evidence indicates that the veteran's current 
Raynaud's phenomenon is not causally related to his active 
service or any incident therein, including the October 1954 
treatment for lesions on his hands.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Raynaud's phenomenon is 
denied.  




REMAND

The veteran also seeks service connection for osteoarthritis 
of the hands and fingers.  

Under the VCAA, VA is required to obtain relevant records 
from a Federal department or agency, including records from 
the Social Security Administration (SSA).  VA will only end 
these efforts if it is concluded that the records sought do 
not exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  

In this case, the record on appeal shows that the veteran was 
awarded SSA disability benefits in 1990 due to osteoarthritis 
of the hands.  Medical records used by SSA in reaching that 
determination are not of record.  Under the VCAA, the RO must 
attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2006); see 
also Tetro v. Gober, 14 Vet. App. 110 (2000) (holding that VA 
has a duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists).

Also under the VCAA, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006); see also Charles v. Principi, 16 Vet. App. 
370 (2002).

In this case, the Board finds that the etiology of the 
veteran's current osteoarthritis of the hands is unclear.  
The record on appeal shows that at a VA arteries and veins 
examination in September 2003, the examiner indicated that 
"[t]here could certainly be an arthritic component that 
could be related to damage to the hands that occurred during 
service."  However, the examiner indicated that further 
evaluation of the arthritis of the veteran's hands would be 
conducted during a September 2003 VA orthopedic examination.  

In reviewing the September 2003 VA orthopedic examination 
report, the Board notes that the VA examiner appeared to 
conclude that that the veteran's osteoarthritis of the hand 
and fingers was not due to service, given that his symptoms 
had their onset long after he left service.  However, he 
further indicated that "it is just as likely as not that 
[the veteran's] arthritic changes are due to natural aging as 
well as repetitive use as a carpenter and farmer."

The current standard of review in claims for VA benefits 
provides that when there is an approximate balance of 
evidence regarding the merits of an issue, the benefit of the 
doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006).  In other words, "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  Gilbert, 1 Vet. App. at 54.

In this case, given the examiner's conclusions and the 
applicable standard of proof, the Board finds that an 
additional VA medical examination and opinion is necessary in 
order to ensure complete consideration of the veteran's 
claim.  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision during 
the pendency of this appeal which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the veteran has not been given 
notification of all five elements, as required by the Dingess 
decision.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims of service 
connection on appeal.
2.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's October 1990 award of 
disability benefits, as well as any 
medical records in its possession.

3.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his current 
osteoarthritis of the hands and fingers.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
osteoarthritis of the hands and fingers 
is causally related to the veteran's 
active service or any incident therein.  
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


